Citation Nr: 9900980	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  97-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special monthly compensation on account of 
a need for regular aid and attendance.

2.  Entitlement to special monthly compensation on account of 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
June 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


REMAND

Service connection is in effect for coronary artery disease 
with hypertension, evaluated as 100 percent disabling, 
effective December 24, 1990.

In addition to compensation at the 100 percent rate, special 
monthly compensation is payable when a veteran is in need of 
regular aid and attendance of another person or is housebound 
by reason of service-connected disability.  38 U.S.C.A. 
§ 1114(l)(s) (West 1991); 38 C.F.R. §§ 3.350(i), 3.351(c)(3), 
3.352(a) (1998)

In the veteran's case, in December 1996, a VA medical 
examiner found that he was in need of aid and attendance and 
was housebound by reason of frequent episodes of syncope 
which were due to postural hypotension.  The veteran has 
alleged that postural hypotension is related to his service-
connected disability.  The Board finds that he has thereby 
asserted a claim of entitlement to service connection for 
postural hypotension as secondary to coronary artery disease 
with hypertension.  The Board also finds that the secondary 
service connection claim is inextricably intertwined with the 
veteran's claim for special monthly compensation.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  That is, the 
issue, which is not in appellate status and has not been 
adjudicated by the RO, is intertwined with the special 
monthly compensation claim on appeal because there is a very 
real potential that the conclusion reached in the secondary 
service connection claim would have a meaningful impact upon 
the issue that is currently in appellate status.  Hoyer v. 
Derwinski, 1 Vet. App. 180 (1991); Harris, supra.  The Board 
concludes that this case should be remanded to the RO to 
obtain a medical opinion as to the etiology of postural 
hypotension, and for adjudication of the issue of entitlement 
to secondary service connection for postural hypotension 
under 38 C.F.R. § 3.310(a) (1998) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to be evaluated by a specialist in 
cardiology.  The examiner should review 
the veteran's medical records in the 
claims file and a copy of this REMAND.  
The examiner should offer an opinion as 
to the etiology of the veterans postural 
hypotension, and specifically opine as to 
whether it is at least as likely as not 
that the veterans recurrent episodes of 
postural hypotension are caused or 
aggravated by his service-connected 
coronary artery disease, hypertension, or 
medication for his hypertension and/or 
heart disease.  An electrocardiogram and 
any other indicated studies should be 
performed. 

2.  Thereafter, the RO should adjudicate 
the intertwined claim of secondary 
service connection for postural 
hypotension, and readjudicate the claim 
for special monthly compensation on 
account of a need for regular aid and 
attendance or at the housebound rate.  If 
the claim for secondary service 
connection for postural hypotension is 
denied, the RO should notify the veteran 
of his procedural and appellate rights.  
In the event that the veteran initiates 
an appeal on that issue, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
allow him the period provided by law to 
perfect his appeal.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.  
The purposes of this REMAND are to accord the veteran due 
process of law and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  




		
	R. F. WILLIAMS,
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
